[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On April 5, 1990, the parties to this action entered into a stipulation under the terms of which, inter alia, the granting of the special exception granted by the defendant Zoning Board of Appeals would be reversed.
On the basis of that stipulation, the court concluded the issues on appeal were moot and dismissed the case. The court also states it would consider reopening the dismissal if any party failed to perform pursuant to the stipulation.
On July 19, 1990, the court heard the motion of the plaintiffs to reopen the judgment of dismissal. This motion was based on the allegation that the defendant A284 Grand Avenue Partnership had failed to comply with the terms of the stipulation. This defendant did not appear on the 19th for argument and the court heard nothing from counsel as to his position on the matter.
It is therefore the conclusion of the court that the defendant A284 Grand Avenue Partnership has failed to comply with the stipulation and the judgment of dismissal should be and hereby is reopened.
In view of the above developments, the court does not feel it appropriate for the defendant, A284 Grand Avenue, to, in effect, prevail by virtue of its breach of the stipulation and subsequent failure to appear for the hearing.
Further, on a prior occasion, the court was apprised of the fact that the defendant Zoning Board of Appeals had granted this special exception in error and that the zoning code of the City of New Haven did not prohibit what A284 was seeking.
Finally, the court notes this appeal was filed on May 5, 1989.
Under all of the circumstances, it is the conclusion of the court that no logical reason exists to continue this matter further. The ends of justice would be best served if the parties were returned to where they were prior to the issuance of the special exception.
The plaintiffs' appeal is hereby sustained and the special exception of April 15, 1989 granted by the Zoning Board of Appeals of the City of New Haven to the A284 Grand Avenue Partnership is vacated. CT Page 849
ANTHONY, DeMAYO, JUDGE